Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 3, 11-29, 31 and 33 of G. Kelly et al., US 16/091,706 (Apr. 6, 2017) are pending and under examination.  

Election/Restrictions 

Pursuant to the Election of Species Requirement, in the Response filed December 23, 2019, Applicant elected with traverse, the compound depicted below in the Reply for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 3, 11-29, 31 and 33 read on the elected species.  Applicant’s elected species was searched, and determined to be obvious pursuant to § 103 as used in the claimed method.  No claims are withdrawn from consideration.  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 3, 11-29, 31 and 33 under AIA  35 U.S.C. 103 as being unpatentable over (1) primary reference G. Kelly et al., WO 2005/049008 A1 (2005) (“Kelly”) in further view of Y. Cho et al., PLOS ONE, 1-12 (Jan. 25, 2016) (“Cho”) is maintained for the reasons given in the previous Office action as supplemented herein.  References M. Lock et al., 7 Cureus, 2-10 (2015) (“Lock”); M. Postow et al., 366 The New England Journal of Medicine, 925-931 (2012); and K. Reynders et al., 41 Cancer Treatment Reviews, 503-510 (2015) (“Reynders”) have been removed in view of Applicant’s argument as discussed in more detail below.  

The Prior Art

G. Kelly et al., WO 2005/049008 A1 (2005) (“Kelly”)

Kelly discloses increasing or restoring the sensitivity of cancer cells or a tumor to radiotherapy by contacting said cells tumor with an isoflavonoid compound of formula (I). Kelly at page 6.  Kelly further teaches that in an embodiment, the patient is subjected to both radiotherapy and chemotherapy in their treatment regime.  Kelly at page 6, lines 23-28.  Kelly further teaches treatment of cancer comprising administering a compound of formula (I), prior to administering radiotherapy.  Kelly at page 10, lines 15-27; page 11, lines 4-21; page 22, lines 24-3.  At page 17, Kelly further teaches that phenoxodiol (compound 12) (idronoxil, the elected species) is an example of the compounds of formula I.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In Example 1, Kelly teaches that a prostate cancer cell line is radiosensitised by pretreatment with compound 12.  

Y. Cho et al., PLOS ONE, 1-12 (Jan. 25, 2016) (“Cho”)

Y. Cho et al., PLOS ONE, 1-12 (Jan. 25, 2016) (“Cho”) was discussed in the Non-Final Rejection.  Cho discloses a study in which the efficacy and toxicity of radiotherapy for the primary tumor in prostate cancer with metastasis was evaluated.  Cho at page 1, Abstract.  

Cho teaches that the study was designed to investigate the role of radiotherapy to the primary tumor in patients with prostate cancer presenting as M1 diseases, with an assumption that the natural course of the diseases could be improved if the primary tumors are treated locally together with systemic therapy.  Cho at page 2. Cho teaches that most patients (96%) started androgen deprivation therapy (systemic therapy at the time of initial diagnosis).  Cho at page 3.  

The study presented clinical outcomes compared between patients treated with radiotherapy to the primary tumor or without radiotherapy to the primary tumor.  Cho at page 1, Abstract.  Cho teaches that overall survival and biochemical failure-free survival were improved in patients receiving radiotherapy to the primary tumor site.  Cho at page 1, Abstract (see data in Table 1, page 5).  Cho teaches that the study results indicated that radiotherapy for the primary tumor improved prognosis of patients with metastatic prostate cancer.  Cho at page 8.  Cho further teaches that this finding is consistent with previously reported findings of other malignancies, such as renal cell cancer, colorectal cancer, and breast cancer, for which a local treatment of primary tumor is effective in improving patient’s survival.  Cho at page 8.  The foregoing should be considered together with Cho’s teaching that aggressive treatment of the primary tumor is usually not recommended for patients with stage IV metastatic cancers.  Cho at page 2.  Cho fairly teaches radiation to the primary prostate tumor without radiation treatment to distant (or metathesized tumor) sites.  


so that fewer than all of the plurality of tumours are irradiated, where the radiation is delivered after beginning a regiment of systemic therapy.  Cho does not teach radiotherapy in conjunction with administration of a claimed compound of formula I.  

Cho further teaches that the signals induced by radiotherapy could convert the irradiated tumor into an immunogenic antigen and the host’s immune system response to the tumor can contribute both to the local response to radiotherapy and to a systemic rejection of metastasis.  Cho at page 2.  

Difference between the Instant Claims and the Cited Art 

Primary reference G. Kelly et al., WO 2005/049008 A1 (2005) (“Kelly”) teaches treatment of cancer (generally) by administration of the elected species (idronoxil) followed by radiotherapy.  Kelly teaches each limitation of claim 3 except that Kelly does not specifically teach “radiotherapy in an individual wherein the individual has multiple tumours and the radiotherapy involves the irradiation of fewer than all of the tumours of the individual”.  

Cho supplements Kelly by teaching irradiating an individual having a plurality of tumours . . .  with a cytotoxic dose of ionizing radiation so that fewer than all of the plurality of tumours are irradiated, where the radiation is delivered after beginning a regiment of systemic therapy.  


The Subject Claims Are Obvious Over the Cited Art

Claims 3, 16-18, 31 and 33 are rejected pursuant to § 103 for the following reasons.  Significantly, Kelly fairly guides one of ordinary skill in the art to treat prostate cancer by first administering idronoxil then treatment with radiotherapy.   One of ordinary skill in the art would be motivated with a reasonable likelihood of success to administer the elected species (idronoxil) to a metastatic prostate cancer patient followed by radiotherapy as taught by Kelly (note that Kelly teaches prostate cancer cell line is radiosensitised by pretreatment with compound 12), wherein “the individual has multiple tumours and the radiotherapy involves the irradiation of fewer than all of the tumours of the individual” because the secondary reference Cho teaches localized tumor irradiation of the primary tumor in patients suffering from multiple tumors (metastasized cancer) and Cho teaches prostate cancer.  One of ordinary skill in art would be motivated to arrive at this reference combination to achieve a therapeutic effect.  See MPEP 2144.02.  One of skill in the art is motivated to reduce the amount of radiation administered in a metastatic prostate cancer patient to mitigate the side effects of radiation treatment.  

Claim 11 is obvious over the cited art because one of ordinary skill in the art would be motivated to treat one or more non-irradiated tumours are tumours that have a diameter of more than 10 mm.  Neither the instant specification nor the art of record provides any teaching mitigating away from application of the abscopal effect based on tumor size of the non-irradiated tumor.  

Claims 12, 13, 14 are obvious over the cited art as above because the respective limitations: (1) “wherein all non-irradiated tumours regress”; (2) “wherein one or more non-irradiated tumours are eliminated”; (3) “wherein all non-irradiated tumours are eliminated” merely express intended results and do not limit the claims to a particular structure.  MPEP § 2111.04.  




Claims 19 and 20 are obvious over the cited art because one of ordinary skill in the art would be motivated to practice the claimed method wherein: (1) “a primary tumor and a metastatic tumor are irradiated” or “wherein a metastatic tumor is irradiated and a primary tumor is not irradiated”.  Neither the instant specification nor the art of record provides any teaching mitigating away from irradiation of multiple tumors or irritation of a metastasized tumor to induce an abscopal effect in non-irradiated tumors or the primary tumor.  As the cited art teaches the suitability of by local irradiation of a primary tumor, irradiation of multiple tumors or non-primary tumors is considered art recognized suitability for an intended purpose.  MPEP § 2144.06.  

Claims 21-29 are directed to the method of claim 3 and further comprising the steps routine diagnosis, assessment and selection, times and dosages.  These further limitations do not lend patentability to the instant claims because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05 (II)(A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  


The Kelly Declaration (Dec. 2020)

The Kelly Declaration (Dec. 2020): Demonstration of Abscopal Effect of the Claimed Invention

At paragraphs 3-4, the Kelly Declaration (2020) is directed to a study aimed at examining the efficacy of idronoxil in combination with low-dose radiation therapy in men with late-stage metastatic castration-resistant prostate cancer.  Fourteen cancer patients were enrolled in the study, which study included three dose cohorts of 400, 800 and 1200 mg of idronoxil.  All patients enrolled received idronoxil daily for 14 days plus radiotherapy doses to one or two symptomatic lesions.  Four patients were observed to have an abscopal response, i.e., a tumor size reduction was observed in non-irradiated lesions that were outside of the radiation field.  The Kelly Declaration (Dec. 2020) further demonstrates the claimed invention in a patient diagnosed with metastatic retroperitoneal leiomyosarcoma (LMS) treated with idronoxil and low-dose palliative radiotherapy (RT).  Stable disease was observed at the irradiated focus, while a notable reduction in the size and number of distant metastases was detected, indicative of an abscopal effect.  In sum, the Kelly Declaration (2020) clearly demonstrates that the efficacy of the claimed method for inducing a complete or partial response to radiotherapy in a patient having multiple tumours and the radiotherapy involves the irradiation of fewer than all of the tumours of the individual and the individual has received prior treatment with idronoxil.   


The Kelly Declaration (Dec. 2020): Teaching Away

The Kelly Declaration (paragraph 5 et seq.) argues that the introduction of idronoxil prior to radiotherapy is completely contrary to the mechanism of action taught by Reynders. 

Note that K. Reynders et al., 41 Cancer Treatment Reviews, 503-510 (2015) (“Reynders”) was previously cited in support of the instant § 103 rejection for the teachings that irradiation is also increasingly recognized to be able to induce tumor regression at non-irradiated, distant tumor sites. This phenomenon is called the ‘‘abscopal effect’’.  Reynders at page 503, col. 1.  And cited for the further teaching that there is renewed interest in the ability of radiotherapy to induce distant tumor regression leading to meaningful clinical benefit.  Reynders at page 503, col. 1.  

The Kelly Declaration (Dec. 2020) notes that Reynders teaches that because documented abscopal regressions are rare, its clinical relevance is uncertain with current routinely used radiotherapy regimens.  See Reynders at page 503, col. 2.  The Kelly Declaration (Dec. 2020) further notes that Reynders is describing the initiation of the response to tumor antigens presented as a result of irradiation.  The Kelly Declaration (Dec. 2020) takes further note of Reynders’ statement that improved antigen expression and presentation as well as enhanced functioning of effector t cells provide a sound potential rationale for an immune mediated abscopal effect.  The Kelly Declaration (Dec. 2020) notes the importance of how the skilled person would understand that T-cell proliferation is essential to the abscopal effect.  The Kelly Declaration (Dec. 2020) notes that therefore, the T cell response to which the previous Office action refers does not initiate until after irradiation and that T cells proliferation is critical to initiate a T cell response is critical.  The Kelly Declaration (Dec. 2020) summarizes that Reynders describes studies whereby T cell proliferating inducing molecules are taught in combination with radiotherapy, consequently; the skilled person in the art understands that molecules that induce proliferation (an immune response) may be useful to promote an abscopal effect, whereas molecules that do not induce proliferation (an immune response) are not useful in promoting an abscopal effect. 


The Kelly Declaration (Dec. 2020) fairly makes the point that Reynders teaches one of ordinary skill in the art that compounds (experimental drugs) that are able to initiate a T-Cell response should be explored for use in synergistic cancer treatment in conjunction with radiotherapy based on an abscopal effect.  See e.g., Reynders at page 505, col. 2.  However, Reynders is not considered to provide any teaching directing one of ordinary skill in the art away from idronoxil in combination with radiotherapy.  

In view of the Kelly Declaration (Dec. 2020)’s assertions, it is considered that Reynders alone does not motivate one of ordinary skill in the art to choose idronoxil for use with radiotherapy, in order to induce an abscopal effect, because the art of record does not teach idronoxil as a T-Cell (or immune response) inducer.  However, this argument does not overcome the above § 103 rejection over Kelly in view of Cho.  

At paragraph 9, the Kelly Declaration (Dec. 2020) argues that U.S. Patent Publication 2012/0039917 (2012) ("Husband") discloses that phenoxodiol causes "'inhibition of rapidly proliferating T cells".  The Kelly Declaration (Dec. 2020) argues that this highlights that the responder T cells cannot proliferate in the presence of idronoxil and therefore one of ordinary skill in the art would be guided away from adding idronoxil ostensibly in view of Reynders’ teachings that promoting a T cell response is necessary in promoting an abscopal effect.  It is agreed that one of ordinary skill in the art would not be motivated to by Reynders, particularly in view of Husband, to administer idronoxil, for the purpose of potentiating an abscopal effect of radiotherapy.  And in fact, the combination of Reynders and Husband indirectly may inform one of ordinary skill in the art that administration of a compound that inhibits T-cell proliferation (at least directly before) radiotherapy may weaken any abscopal effect.  However, Reynders and Husband are not considered to teach away from the instant claims because this reference combination does not criticize, discredit, or otherwise discourage the solution claimed; that is, while one of ordinary skill in the art may indirectly infer from the combination of Reynders and may weaken any abscopal effect, this reference combination does not discredit the instantly claimed solution (which claims do not require an abscopal effect).  2142.02 MPEP § (III)(VI); MPEP § 2145(X)(D).  As such, this argument does not overcome the above § 103 rejection over Kelly in view of Cho.  

Applicant’s Argument

Applicant’s additional arguments are addressed below to the extent that they were not addressed above in the above discussion of the Kelly Declaration (Dec. 2020).  

First, as discussed above, it is agreed that the Kelly Declaration (Dec. 2020) provides evidence of an abscopal effect flowing from the practice of the claimed methods.  However, the following should be noted.  In Applicant’s most recent Reply filed December 18, 2020, Applicant notes that the Examiner previously argued that to the extent that applicant is claiming an abscopal effect resulting from the recited methods, the specification fails to demonstrate such an effect.  However to be fair, the thrust of the previous Office action on this subject was that to the extent that Applicant was arguing that an abscopal response is so rare as to be unexpected or at least disregarded as effective for clinical use as claimed should be contrasted with Applicant’s lack of working examples.  However, the grounds for obviousness set forth in the previous Office action, were not based on the sufficiency of Applicant’s working examples (actual working examples are not required for patentability, lack of working examples is not generally relevant to a § 103 analysis, and the sufficiency of working examples is generally a § 112 issue).  Rather the § 103 rejection is based on the motivation of one of ordinary skill in the art to make the cited reference combination so as to arrive at the instant claims.  Whether an abscopal effect is rare as stated by applicant, or as stated by the Examiner the specification fails to provide working examples, are not relevant to the instant obviousness rejection.  As set forth in the previous Office action, the prior art must be considered as a whole; MPEP § 2141(II)(B); and a reference is prior art for all that it teaches.  MPEP § 2121.01(II).  Further, as set forth in the previous Office accepting Applicant’s statement that abscopal effects very rarely occur, rarity of a claimed 

Applicant argues that the present methods are directed towards a complete or partial response to radiotherapy observed in non-irradiated tumors, i.e., an abscopal effect.  Reply at page 8.  However, the plain language of the instant claims does not reflect a required effect in “non-irradiated tumors”; that is a required effect on non-irradiated tumors does not appear to be a claim limitation.  

Applicant’s further arguments regarding “teaching away in the art” have been addressed above.   That is, In view of the Kelly Declaration (Dec. 2020)’s assertions, it is considered that Reynders alone does not motivate one of ordinary skill in the art to choose idronoxil for use with radiotherapy, in order to induce an abscopal effect, because the art of record does not teach idronoxil as a T-Cell (or immune response) inducer.  However, this argument does not overcome the above § 103 rejection over Kelly in view of Cho.  And, as discussed above, Reynders and Husband are not considered to teach away from the instant claims because this reference combination does not criticize, discredit, or otherwise discourage the solution claimed; that is, while one of ordinary skill in the art may indirectly infer from the combination of Reynders and Husband that idronoxil may weaken any abscopal effect, this reference combination does not discredit the instantly claimed solution.  2142.02 MPEP § (III)(VI); MPEP § 2145(X)(D).  As such, this argument does not overcome the above § 103 rejection over Kelly in view of Cho.  


Discussion Point

Although not a grounds for rejection, the following discussion is relevant.  Instant claim 1 would effectively read on any radiation treatment involving irradiation of less than all tumors in any patient that has previously (at any previous time/date) been administered idronoxil.  Official notice (MPEP § 2144.03) is taken that radiation therapy, in at least most metastatic cancer cases, does not and would not involve irradiation of all tumors.  First, the extent of metastatic cancer spread can involve undetected cellular tumors in distant lymph nodes and organs that could not be irradiated short of an almost full-body irradiation.  And idronoxil is a well-known cytotoxic agent.  See e.g., A. Alvero et al., Future Oncol., 475-482 (2008); M. Aguero et al., 70 The Prostate, 1211-1221 (2010); S. Mahoney et al., 37 J. Biosci., 73-84 (2012) (see page 74, col. 1).  Allowance of instant claim 1 in its current form would effectively read on any metastatic cancer patient that at some time previously had been administered idronoxil and who later receives radiation treatment (which radiation treatment generally would not be directed to all tumors, whether or not detected).  

On the other hand, based on Applicant’s discussion of K. Reynders et al., 41 Cancer Treatment Reviews, 503-510 (2015) (“Reynders”) and U.S. Patent Publication 2012/0039917 (2012) ("Husband") there is an issue of whether the abscopal effect demonstrated in the Kelly Declaration (Dec. 2020) for idronoxil, the elected species, (see claim 31) (such abscopal effect not recited in the instant claims) would be unexpected by one of ordinary skill in the art.  Applicant is invited to propose an Examiner interview to discuss the foregoing.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622